 



Exhibit 10.5
AMENDMENT NUMBER TWO TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
          This Amendment Number Two (this “Amendment”), dated as of October 1,
2007, amends the Amended and Restated Note Purchase Agreement, dated as of
April 16, 2004 (the “Agreement”), among Option One Owner Trust 2001-1A, a
Delaware statutory trust (the “Company”), Greenwich Capital Financial Products,
Inc. a Delaware corporation (the “Purchaser”) and Option One Loan Warehouse LLC
(formerly known as Option One Loan Warehouse Corporation), a California
corporation (the “Depositor”).
RECITALS
          WHEREAS, the parties hereto have entered into the Agreement;
          WHEREAS, the parties hereto now wish to amend certain provisions in
the Agreement pursuant to Section 10.01 of the Agreement;
          NOW, THEREFORE, in consideration of the promises and mutual agreements
contained herein, the parties hereto agree to amend the Agreement pursuant to
Section 10.01 of the Agreement and restate certain provisions thereof as
follows:
          SECTION 1. Defined Terms. Unless defined in this Amendment,
capitalized terms used in this Amendment (including the preamble) shall have the
meaning given such terms in the Agreement.
          SECTION 2. Amendment. Effective as of October 1, 2007, the following
amendments shall be in full force and effect.
     (i) Section 1.01 of the Agreement is hereby amended by deleting the
definition of “Maximum Note Principal Balance” in its entirety and replacing it
with the following:
     “Maximum Note Principal Balance” means an amount equal to $750,000,000,
less the aggregate amount outstanding from time to time under any secured loan
or repurchase facility entered into by Greenwich, or its Affiliates, and Option
One Mortgage Corporation, or its Subsidiaries, including without limitation the
Servicing Advance Facility.
     (ii) Section 3.02 of the Agreement is hereby amended by adding the
following new subparagraph (e) to such Section:
     (e) Notwithstanding any other term in this Note Purchase Agreement, as of
October 1, 2007, the Issuer shall no longer purchase Residual Securities and
Additional Note Balances in connection with any Advance Notes under this
Agreement.
          SECTION 3. Condition to Effectiveness. As a condition to the
effectiveness of this Amendment, the Purchaser shall have given its consent.

 



--------------------------------------------------------------------------------



 



          SECTION 4. Effect of Amendment. Upon the execution of this Amendment
and the attached consent of Purchaser, the Agreement shall be modified and
amended in accordance herewith and the respective rights, limitations,
obligations, duties, liabilities and immunities of each party to the Agreement
shall hereafter be determined, exercised and enforced subject in all respects to
such modifications and amendments, and all the terms and conditions of this
Amendment shall be and be deemed to be part of the terms and conditions of the
Agreement for any and all purposes as of the date first set forth above. The
Agreement, as amended hereby, is hereby ratified and confirmed in all respects.
          SECTION 5. The Agreement in Full Force and Effect as Amended. Except
as specifically amended hereby, all the terms and conditions of the Agreement
shall remain in full force and effect and, except as expressly provided herein,
the effectiveness of this Amendment shall not operate as, or constitute a waiver
or modification of, any right, power or remedy of any party to the Agreement.
All references to the Agreement in any other document or instrument shall be
deemed to mean the Agreement as amended by this Amendment.
          SECTION 6. Counterparts. This Amendment may be executed by the parties
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. This
Amendment shall become effective when counterparts hereof executed on behalf of
such party shall have been received.
          SECTION 7. Governing Law. This Amendment shall be construed in
accordance with and governed by the laws of the State of New York applicable to
agreements made and to be performed therein.
          SECTION 8. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment Number Two is executed and
delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of Option One Owner Trust 2001-1A in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment Number Two or any other related
documents.
 2 

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company, the Purchaser and the Depositor have
caused this Amendment to be duly executed by their respective officers,
effective as of the day and year first above written.

                  OPTION ONE OWNER TRUST 2001-1A,
as Company    
 
                By: WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner
Trustee    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as the Purchaser    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                OPTION ONE LOAN WAREHOUSE LLC
as the Depositor    
 
           
 
  By:   /s/ William L. O’Neill    
 
           
 
      Name: William L. O’Neill    
 
      Title: Secretary, Treasurer    

 